Citation Nr: 0629527	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for chronic dysentery.

3.  Whether the veteran may be recognized as a former 
prisoner of war (POW) for VA benefits purposes. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to October 1945.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
October 2004 rating decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied 
service connection for heart disease, chronic dysentery, and 
a subsequent determination denying recognition as a former 
POW for VA benefits purposes.


FINDINGS OF FACT

1.  The veteran had recognized guerilla service from January 
9, 1945, to October 19, 1945; no POW status is verified 
during this time.

2.  The clinical evidence of record does not verify that the 
veteran has dysentery.  

3.  Heart disease was first clinically indicated many years 
after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not 
met.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).  

2.  The veteran does not have dysentery that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

3.  Ischemic heart disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims addressed herein has been accomplished.  
As evidenced by the statement of the case and the 
supplemental statement of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate this claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in March 
and July 2004, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  Such 
information in conjunction with the statements of the case 
has fully apprised the appellant of the evidence needed to 
substantiate these claims.  He was also advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  The appellant has not been specifically 
notified regarding the criteria for rating either disability 
or for an award of an effective date should service 
connection be granted, see Dingess v. Nicholson, 19 Vet. App. 
473 (2006); however, neither a rating issue nor an effective 
date question is now before the Board.  Consequently, the 
Board does not find that a remand is necessary in this 
regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims on appeal.  Private clinical records 
have been received in support of the claims.  There has been 
no indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds there is no reasonable 
possibility that further assistance from VA would aid him in 
substantiating the claims, and VA does not have a duty to 
assist that is unmet with respect to these issues.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991)

1. Whether the veteran may be recognized as a former POW 
for VA benefits purposes.

The veteran is seeking POW status for purposes of eligibility 
for certain veterans' benefits.  Status as a former POW 
allows for service connection to be presumed for certain 
diseases, including chronic dysentery and heart disease for 
which the veteran is also claiming service connection.  See 
38 U.S.C.A. § 1112(b) (West 2002 & Supp 2005); 38 C.F.R. 
§ 3.309(c) (2006).

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1(y) (2006).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD-214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2006).  When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203 (2006).  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it. Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

In his claim dated in March 2004, the veteran reported that 
he served with the United States Armed Forces in the Far East 
(USAFFE) and the Philippine Commonwealth Army and that he was 
a prisoner of war (POW) from December 1943 to July 1944 at 
Bontoc, Mount Province.  

For purposes of eligibility for veteran's benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41 (2006).  However, such service must 
be certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

Philippine service processing affidavits were received in 
which the veteran signed a sworn statement in May 1946 
relating that he joined and was inducted into "B" Company, 
11th Infantry, Kalinga Guerilla Forces in January 1943.  It 
was noted that he was a captured POW from April 15, 1943, to 
June 7, 1943, and that after his release, he remained a 
civilian and farmed to support his family.  He stated that he 
joined "I" Company of the 11th Infantry in November 1944 and 
was discharged in May 1946.  The appellant affirmed that he 
had no illnesses or wounds during the periods of service.  

Service certification records document that from November 5, 
1944, and January 8, 1945, the veteran was determined to be 
"missing".  His status under the Missing Persons Act (MPA) 
was terminated on January 8, 1945.  From January 9, 1945, to 
October 19, 1945, he had recognized guerilla service.  The 
appellant had regular Philippine Army service from October 
1945 to May 1946.

In an Administrative Decision issued in September 2004, the 
RO determined that the veteran's claimed period of 
incarceration did not occur during his period of creditable 
or recognized guerilla service between January and October 
1945.  

A document dated in December 2004 was received from The 
Philippine National Red Cross, Mountain Province Chapter, 
certifying that that veteran served as Private First Class in 
"I" Medical Company, 11th Infantry Battalion from 
September 27, 1943 to December 27, 1943.  

Legal Analysis

At the outset, the Board reiterates that the veteran is shown 
to have only had recognized guerilla service from January 
1945 to October 1945 according to service department records.  
While he contends that he had USAFFE status when he was a POW 
between December 1943 and July 1944, the evidence reflects 
that he attested to and signed a Philippine Army processing 
affidavit in May 1946 stating that he was a POW only between 
April and June 1943.  Although the appellant may have been 
held prisoner during the later period of time, neither the 
claimed nor recorded POW periods of service occurred within 
his recognized guerilla service based on service department 
certification.  No additional evidence or documentation has 
been received that contradicts this conclusion.  Therefore, 
the evidence of record is insufficient to support a finding 
that the veteran meets the criteria for a former POW in 
accordance with 38 C.F.R. § 3.1(y).  The preponderance of the 
evidence is against the appellant's claim that he be 
recognized as a former prisoner of war for VA purposes and it 
must be denied..

Claims for service connection.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service incurrence will be presumed for certain chronic 
diseases, cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).  If a veteran is a former POW 
and was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; and 
peripheral neuropathy (except where directly related to 
infectious causes).  38 C.F.R. § 3.309(c) (2006).

2.  Service connection for chronic dysentery.

The veteran's service records do not contain any clinical or 
medical information.  He filed a claim in July 2004 for 
service connection for conditions that included dysentery.  
The appellant indicated that he had been treated for such by 
a physician when he was a POW.  

Received in January 2005 were private clinic notes from the 
Dong-As Medical Clinic showing that the veteran was examined 
in December 2004.  A number of complaints and disorders were 
diagnosed including atherosclerotic heart disease.  Dysentery 
was not diagnosed nor were any signs or symptoms referable 
thereto discussed.  To date, the veteran has not submitted 
any clinical evidence reflecting that he currently has 
chronic dysentery.

The Board points out in this instance that the evidence does 
not show that the veteran has chronic dysentery.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2005).  While 
service medical records are not available, there is no 
history of chronicity of dysentery symptoms since service 
(see 38 C.F.R. § 3.303), nor is any current disability in 
this regard demonstrated.  In the absence of evidence of 
current chronic disability, the weight of the evidence is 
against the claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  .

The Board thus finds that as there is no evidence of any 
currently diagnosed dysentery, service connection must be 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

3.  Service connection for ischemic heart disease.

The veteran asserts that he was treated for heart disease 
during active duty or developed it as the result of his POW 
status.  

Received in January 2005 were private clinic notes from the 
Dong-As Medical Clinic showing that the appellant was 
examined in December 2004.  Diagnoses at that time included 
atherosclerotic heart disease.  

As reported previously, the veteran's service records show 
that he denied any illnesses or wounds during his periods of 
service.  The record does not reflect a diagnosis of 
atherosclerotic heart disease until December 2004, almost 60 
years after his service.  There is no clinical evidence in 
the record that attributes heart disease to service or 
indicates that he developed cardiac disease within one year 
of discharge from active duty.  In this regard, the Board 
would also point out that as the veteran has been determined 
to not have recognized POW service, it is unnecessary to 
address the claim for heart disease on this basis.  Under the 
circumstances, the Board thus finds that current 
atherosclerotic heart disease may not directly or 
presumptively be attributed to service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




ORDER

Recognition as a former prisoner of war is denied.

Service connection for chronic dysentery is denied. 

Service connection for ischemic heart disease is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


